—In an action, inter alia, for a judgment declaring the rights of the parties under a sublease, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 13, 2000, as granted those branches of the plaintiff’s motion which were, in effect, for summary judgment declaring that the defaults alleged in his notice to cure may not serve as a basis to terminate the plaintiffs leasehold and that the notice to cure is null and void, and for a preliminary injunction enjoining him from interfering with the plaintiffs leasehold pending resolution of the cause of action to recover damages for wrongful interference with use of property.
Ordered that the order is affirmed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for the entry of an appropriate declaratory judgment after the resolution of the cause of action to recover damages for wrongful interference with use of property.
Pursuant to the terms of the parties’ sublease, the defaults alleged in the defendant’s notice to cure may not serve as a basis to terminate the plaintiffs leasehold. Accordingly, the Supreme Court properly declared that the notice to cure is null and void. Moreover, the Supreme Court properly determined that the plaintiff made the requisite showing for entitlement to a preliminary injunction (see, Long Is. Gynecological Servs. v 1103 Stewart Ave. Assocs. Ltd. Partnership, 224 AD2d 591).
The defendant’s remaining contentions are without merit. Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.